*584OPINION.
TRámmell:
The allegations of error contained in the petition as well as the facts relied upon by the petitioner in support thereof were all denied by the respondent in his answer. No appearance was made for the petitioner at the hearing, nor was any evidence offered in her behalf. In the absence of evidence showing that the respondent’s. determination is erroneous, his determination of the deficiencies in tax for 1920 through 1924 and of negligence penalties for 1921 and 1922, is approved.
Since the respondent has determined a penalty for filing a false and fraudulent return for 1923, the provisions of section 601 of the Revenue Act of 1928 impose upon him the burden of proof with respect to establishing fraud with the intent to evade tax. We think he has sustained this burden, and accordingly approve his determination of the penalty for 1923.

Judgment will be entered under Bule 50.